Title: To John Adams from James Lloyd, August 1818
From: Lloyd, James
To: Adams, John


				
					—Sir—
					August 1818
				
				The Humble Daniel Corry, Judge Bridge, Ruel Williams Esqr, and Colonel Corry of Augusta, in the District of Maine, have recently sent me two barrels of flour, made from wheat grown on the borders of the Kennebeck, and there manufactured, believing as they state, that I should be gratified with the accounts of the abundant wheat crops which that District will produce, and on which its Inhabitants appear to rely as a source of great & increasing benefit to them.—As I know not how I can so well meet the patriotic views of the Donors, which I presume must be directed to an extended a diffusion of the knowledge of the introduction and success of this important article of culture among them, as to present a part of it, to him, to whose early, long continued, and useful public labors they are pre-eminently indebted, not only for the prosperity they now but for that which they may hereafter enjoy, and whose interest is alive to the rapidly expanding resources of every part of our great & widely extended Country—;I therefore request you Sir, to do me the honor to accept the half barrel of kennebeck flour which accompanies the present note, which also carries with it the hope, that both neither the motive and nor the quality of the offering is may not be unacceptable to you.—With sentiments of the highest respect / I have the honor to be Sir— / Your Obed & hble Servt.
				
					—James Lloyd.—
				
				
					Sent a half Barrel to Gvr Brooks 
Do Prest. Kirkland—
				
			